989 F.2d 491
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony CROWELL, Plaintiff-Appellant,v.C. E. JOHNSON;  Officer Boswell;  Sgt. Johnson;  Toni V.Bair; David Williams;  M. A. Evanchyk,Defendants-Appellees.
No. 92-6559.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 19, 1993Decided:  March 22, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CA-88-548-N)
Anthony Crowell, Appellant Pro Se.
Jeanette Dian Rogers, William Rundahl Coleman, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Anthony Crowell appeals from the magistrate judge's1 order denying his motion for a new trial.  Our review of the record and the magistrate judge's opinion discloses that the jury's verdict is supported and this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.2  Crowell v. Johnson, No. CA-88-548N (E.D. Va.  May 11, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 The magistrate judge had jurisdiction pursuant to 28 U.S.C. § 636(c) (1988)


2
 We deny Crowell's Motion to Amend his Complaint